1

2

3

4

5

6

7

8

9                                       UNITED STATES DISTRICT COURT
10                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    BEN ORLANDO MARTIN,                                 No. 2:16-cv-1929-KJM-EFB P
13                         Plaintiff,
14            v.                                          ORDER SETTING SETTLEMENT
                                                          CONFERENCE
15    FRED FOULK, et al.,
16                         Defendants.
17

18          Plaintiff is a former state prisoner proceeding without counsel in an action brought under

19   42 U.S.C. §1983. This case was previously set for a settlement conference which was vacated

20   due to plaintiff being paroled to Washington. (ECF No. 54.) This case has been referred to

21   Magistrate Judge Allison Claire to conduct a settlement conference. The settlement conference in

22   this case is being reset to occur at the U. S. District Court, 501 I Street, Sacramento, California

23   95814 in Courtroom #26 on November 5, 2019 at 9:00 a.m.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. This case is reset for a settlement conference before Magistrate Judge Allison Claire

26                 on November 5, 2019 at 9:00 a.m. at the U. S. District Court, 501 I Street,

27                 Sacramento, California 95814 in Courtroom #26.

28

                                                         1
1

2            2. A representative with full and unlimited authority to negotiate and enter into a binding
3                 settlement shall attend in person1.
4            3. Those in attendance must be prepared to discuss the claims, defenses and damages.
5                 The failure of any counsel, party or authorized person subject to this order to appear in
6                 person may result in the imposition of sanctions. In addition, the conference will not
7                 proceed and will be reset to another date.
8            4. Parties are directed to submit confidential settlement statements no later than October
9                 29, 2019 to acorders@caed.uscourts.gov. If plaintiff does not have access to email,
10                plaintiff shall mail his confidential settlement statement Attn: Magistrate Judge
11                Allison Claire, USDC CAED, 501 I Street, Suite 4-200, Sacramento, California 95814
12                so it arrives no later than October 29, 2019. The envelope shall be marked
13                “CONFIDENTIAL SETTLEMENT STATEMENT.” Parties are also directed to file a
14                “Notice of Submission of Confidential Settlement Statement” (See L.R. 270(d)).
15

16                Settlement statements should not be filed with the Clerk of the Court nor served on
17                any other party. Settlement statements shall be clearly marked “confidential” with
18                the date and time of the settlement conference indicated prominently thereon.
19

20

21

22
             1
                While the exercise of its authority is subject to abuse of discretion review, “the district court has the
     authority to order parties, including the federal government, to participate in mandatory settlement
23   conferences… .” United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051,
     1053, 1057, 1059 (9th Cir. 2012)(“the district court has broad authority to compel participation in mandatory
24   settlement conference[s].”). The term “full authority to settle” means that the individuals attending the
     mediation conference must be authorized to fully explore settlement options and to agree at that time to any
25   settlement terms acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648,
     653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993).
     The individual with full authority to settle must also have “unfettered discretion and authority” to change the
26
     settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485‐86 (D. Ariz.
     2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
27   purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of
     the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to
28   settle for a limited dollar amount or sum certain can be found not to comply with the requirement of full
     authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596‐97 (8th Cir. 2001).
                                                                2
1

2             The confidential settlement statement shall be no longer than five pages in length,
3             typed or neatly printed, and include the following:
4

5             a. A brief statement of the facts of the case.
6             b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
7                which the claims are founded; a forthright evaluation of the parties’ likelihood of
8                prevailing on the claims and defenses; and a description of the major issues in
9                dispute.
10            c. A summary of the proceedings to date.
11            d. An estimate of the cost and time to be expended for further discovery, pretrial, and
12               trial.
13            e. The relief sought.
14            f. The party’s position on settlement, including present demands and offers and a
15               history of past settlement discussions, offers, and demands.
16            g. A brief statement of each party’s expectations and goals for the settlement
17               conference, including how much a party is willing to accept and/or willing to pay.
18            h. If the parties intend to discuss the joint settlement of any other actions or claims
19               not in this suit, give a brief description of each action or claim as set forth above,
20               including case number(s) if applicable.
21   DATED: August 15, 2019.
22

23

24

25

26

27

28

                                                     3
